    Case: 1:17-cv-00088 Document #: 132 Filed: 08/07/20 Page 1 of 4 PageID #:795



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

 ESTATE OF JOSE ANGEL FELIPE
 NIEVES, Deceased, by ANGELICA
 NIEVES, Independent Administrator,                   CASE NO. 17-CV-88

                  Plaintiff,
                                                      JUDGE MATTHEW F. KENNELLY
            vs.

  CITY OF CHICAGO, City of Chicago                    Magistrate Judge Sheila M. Finnegan
  Police Officer LOWELL HOUSER,

                  Defendants.
                                                      JURY TRIAL DEMANDED



                         DEFENDANT LOWELL HOUSER’S
                  RESPONSE TO MOTION TO STRUCTURE DISCOVERY

       Defendant Lowell Houser (“Mr. Houser”) respectfully submits this response to Defendant

City of Chicago’s (“City”) motion to structure discovery.

       On May 28, 2020, the City filed its motion to structure discovery. On June 10, 2020, the

Plaintiff filed its response, opposing the motion. On June 15, 2020, the City filed its reply. On July

27, 2020, the Court allowed Defendant Houser until August 7, 2020 the opportunity to file a

response.

       The City’s motion primarily, if not entirely, relates to the scope and timing of Monell

discovery against the City. On the issue of the timing of Monell discovery, Mr. Houser does not

take a position on the City’s motion to structure. As the Court has noted, “the motion to structure

discovery does not directly pertain to Mr. Houser.” (ECF 111, 5/30/2020 Minute Entry.) Mr.

Houser also takes no position on what should have been done in discovery for the past three years.

Going forward, however, and to the extent that the motion to structure discovery would prioritize

discovery from Mr. Houser, especially a deposition, it is important to note that Mr. Houser has a
    Case: 1:17-cv-00088 Document #: 132 Filed: 08/07/20 Page 2 of 4 PageID #:796




post-conviction motion pending in the criminal court. Because Mr. Houser’s criminal case is still

active, he currently continues to assert his Fifth Amendment rights. As such, any discovery against

Mr. Houser—particularly a deposition—would be unproductive at this time.

       In addition, as the Court and parties are aware, counsel for Mr. Houser was recently

appointed and is new to the case and in the process of getting up to speed. And Mr. Houser is

currently incarcerated at Robinson Correctional Center. Particularly in light of the COVID-19

pandemic, counsel is severely limited in their ability to communicate with Mr. Houser. Legal calls

are limited to 30 minutes out of only a two-hour window during the day, must be scheduled three

days in advance, and sometimes prison personnel are present in the room while Mr. Houser is on

the phone. No in-person visits are allowed. Counsel has also experienced delays in the delivery of

mail to Mr. Houser and receiving responses from him.

       To the extent Mr. Houser would not be asserting his Fifth Amendment rights, counsel

would need significant time to prepare Mr. Houser for any deposition, which the current limitations

do not allow. For the same reasons, Mr. Houser will face logistical hurdles and delays in his ability

to respond to written discovery to the extent that responses other than an assertion of Fifth

Amendment rights is appropriate.1




1
  In light of the City’s filing today (ECF 130) and new information contained therein, Mr. Houser
believes that all discovery should be stayed pending an examination of Plaintiff’s standing to bring
this case. Mr. Houser anticipates that, after an opportunity to review this new information more
closely, a motion to dismiss may be appropriate.
   Case: 1:17-cv-00088 Document #: 132 Filed: 08/07/20 Page 3 of 4 PageID #:797




Respectfully submitted,

                                     LOWELL HOUSER

Dated: August 7, 2020                       By:   /s/ Catherine L. Steege
                                                   One of His Attorneys

Catherine L. Steege
Joel T. Pelz
Laura E.B. Hulce
JENNER & BLOCK LLP
353 North Clark Street
Chicago, Illinois 60654
Telephone: (312) 222-9350
Fax: (312) 527-0484
Email: csteege@jenner.com
Email: jpelz@jenner.com
Email: lhulce@jenner.com
   Case: 1:17-cv-00088 Document #: 132 Filed: 08/07/20 Page 4 of 4 PageID #:798




                               CERTIFICATE OF SERVICE


       I, Catherine L. Steege, hereby certify that on August 7, 2020, I caused copies of the

foregoing document to be filed with the Clerk for the District Court for the Northern District of

Illinois and to be served upon all counsel of record through the CM/ECF system.




                                                                   /s/ Catherine L. Steege
                                                                   Catherine L. Steege
